Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 3/6/20, is a CON of 16099726, filed on 11/8/18. 16099726 is a national stage entry of PCT/US2017/032720 , International Filing Date: 05/15/2017.PCT/US2017/032720 Claims Priority from Provisional Application 62336159, filed 05/13/2016; PCT/US2017/032720 Claims Priority from Provisional Application 62351051, filed 06/16/2016; PCT/US2017/032720 Claims Priority from Provisional Application 62442840, filed 01/05/2017; PCT/US2017/032720 Claims Priority from Provisional Application 62447173, filed 01/17/2017; and PCT/US2017/032720 Claims Priority from Provisional Application 62492025, filed 04/28/2017. 

Status of Claims and Response to Restriction Requirement
Claims 1-20 are pending as of the reply filed on 2/24/22. Applicant’s election of invention I, claims 1-19; and vitamin D as the autophagy activator in the reply filed on 2/24/22 is acknowledged. Applicants’ specification defines “vitamin D” to include vitamin D2 and vitamin D3 (para [0049]); the elected species has been examined therefore as either vitamin D2 or vitamin D3. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicants have submitted the elected invention and species are encompassed by claims 1-6 and 8-19. The restriction is made final. 
Claims 7 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/22.
Claims 1-6 and 8-19 were examined. Claims 1-6 and 9-17 are rejected. Claims 18-19 are allowed. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 8  recites the broad recitation a chemical burn, a radiation burn, a heat burn, and the claim also recites “including but not limited to vesicants”; “including but not limited as caused by UV and X-rays”; and “including but not limited as caused by fire, steam, hot objects, and hot liquids” which is the narrower statement of the range/limitation. Claim 9 also recites a broad and narrow limitation within the same claim. The claims are as such indefinite as it is uncertain whether the claim scope is limited to the broad or narrow recited limitations. 

Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 8, 10-11, 13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenbloom, USP 6753325 B2 (patented 6/22/2004).
The claims are drawn to a method of treating or preventing skin damage caused by radiation in a subject in need thereof comprising administering to the subject a therapeutically effective amount of the elected autophagy activator, vitamin D (vitamin D2 or vitamin D3, as discussed previously).
Rosenbloom discloses a method for treating, preventing, or reducing radiation dermatitis comprising a mixture of one or more compounds that regulates cell differentiation and/or cell proliferation, and one or more antioxidants in a pharmaceutical carrier, wherein the composition is topically administered to an area of the skin which has been or will be exposed to radiation (Title & abstract; col. 1, lines 9-11; col. 2, lines 1-20). Rosenbloom discloses one common effect of radiation exposure is radiation dermatitis, in which the skin exposed to radiation becomes reddened, irritated, or burned (col. 1, lines 13-22). Vitamin D3 is exemplified as a compound that regulates cell differentiation and/or cell proliferation (col. 2, lines 53-57). Rosenbloom discloses topically administering a composition, comprising vitamin D3, to patients (e.g., human) a day before undergoing radiation therapy to areas of the skin that were going to be exposed to radiation, and the result was that there were reductions in burning, irritation, and redness of these areas of the skin (Ex. 1, col. 9, line 65-col. 10, line 50). Therefore, Rosenbloom discloses treating or preventing skin damage caused by radiation therapy comprising topically administering a therapeutically effective amount of a composition comprising a therapeutically effective amount of vitamin D3, and thus anticipates the claims. Regarding the limitation of “autophagy activator” as recited by the instant claims, this is a property of the compound, vitamin D, and thus is inseparable from the compound itself. See MPEP 2112.01: "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. 

Claim(s) 1-2, 6, 8, 11-13, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Person, US 20100093674 A1 (publ. 4/15/2010).
The claims are drawn to a method of treating skin damage in a subject in need thereof comprising administering to the subject a therapeutically effective amount of the elected autophagy activator, vitamin D (vitamin D2 or vitamin D3, as discussed previously), wherein the skin damage is a result of exposure to sunlight radiation.
Person discloses applying a topical after sun lotion or cream comprising vitamin D3 to the skin after sun exposure to prevent harmful effects and prevent skin cancer (Title & abstract; para [0003], [0008]). Person discloses sunlight as a source of ultraviolet radiation which causes sunburn and is a probable cause of skin cancers (para [0005]). Person discloses inhibiting the formation and growth of cancerous and precancerous skin cells comprising topically applying a composition comprising vitamin D3 to portions of the skin previously exposed to sunlight, wherein the subject is a human subject (para [0012]; p. 2, claims 1-7). Therefore, Person discloses a method of preventing skin damage caused by sunlight radiation exposure comprising topically administering to skin exposed to the sun a composition comprising an effective amount of vitamin D3, and anticipates the claims. Regarding the limitation of “autophagy activator” as recited by the instant claims, this is a property of the compound, vitamin D, and thus is inseparable from the compound itself. See MPEP 2112.01: "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.

Claim(s) 1-2, 6, 8, 10-13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strube, WO 199713518 (publ 4/17/1997, cited in the IDS).
	The claims are drawn to a method of treating or preventing skin damage due to sunburn comprising administering to the subject a therapeutically effective amount of the elected autophagy activator, vitamin D2. 
Strube discloses treating pruritus comprising topically administering a formulation of vitamin D (Abstract; p. 1, lines 1-4; p. 5, lines 12-24). Strube discloses administering the composition to human subjects in need of treatment (p. 9, lines 24-27). Strube discloses topically administering vitamin D3 at a concentration of 1000 µg/mL in corn oil to a human subject with sunburn (p. 11, Ex. 2, line 30-p. 12, line 7). vitamin D3 to treat a subject for sunburn meets the instantly claimed limitations. As Strube discloses administering a vitamin D3 composition to the same patient population as encompassed by the claims, subjects in need of treatment for sunburn, it would have been expected that the result of treatment would have been the same as recited by the claims, i.e., skin damage due to the sunburn, i.e., due to UV radiation would have been treated or prevented. See MPEP 2112.02, where it is stated “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process”. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Strube therefore anticipates the claims. Regarding the limitation of “autophagy activator” as recited by the instant claims, this is a property of the compound, vitamin D, and thus is inseparable from the compound itself. See MPEP 2112.01: "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.


Claim(s) 1-2, 6, 8-10, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das et. al., Toxicology Lett., vol. 248, pp. 9-15, publ online 3/2/2016, cited in the IDS.
	The claims are drawn to a method of treating or preventing skin damage caused by chemical burn, comprising administering to the subject a therapeutically effective amount of the autophagy activator, 25-hydroxyvitamin D.
	Das discloses sulfur mustard (SM) as an agent that has been used during wartime and other periods to cause life threatening injuries for which no specific treatment is currently known (p. 9, Abstract and 1st sentence of Intro). Das discloses low dose exposure of SM causes burning and erythema, while higher doses cause full thickness necrosis, skin vesication, and disruption of the dermal-epidermal junction (pp. 9-10, 1st para of Intro). Das discloses administration of SM to the skin of mice, followed by intraperitoneal injection of 5 ng of 25(OH)D in ethanol and mineral oil resulted in a 40% reduction from lethality compared to control (p. 10, right col.-p. 11, see para 2.3; p. 13, right col.-p. 14, left col., top 2 para). Das discloses that early intervention with 25-hydroxyvitamin D to a subject with SM exposure provides protection from SM-induced skin injury (p. 14, right col., last para of Discussion). As Das discloses administering a vitamin D composition to the same patient population as encompassed by the claims, subjects in need of treatment for chemical burn, it would have been expected that the result of treatment would have been the same as recited by the claims, i.e., skin damage due to the chemical burn would have been prevented. See MPEP 2112.02, where it is stated “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process”. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Regarding the limitation of “autophagy activator” as recited by the instant claims, this is a property of the compound, vitamin D, and thus is inseparable from the compound itself. See MPEP 2112.01: "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. Das as such anticipates the claims.


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbloom, USP 6753325 B2 (patented 6/22/2004), as applied to claims 1-2, 6, 8, 10-11, 13, and 15-17.
The claims are drawn to a method of treating skin damage in a subject in need thereof comprising administering to the subject a therapeutically effective amount of the elected autophagy activator, vitamin D (vitamin D2 or vitamin D3, as discussed previously), wherein at least 50,000 IUs, at least 100,000 IUs, and at least 200,000 IUs are administered to the subject. 
Rosenbloom discloses as discussed previously. Furthermore, Rosenbloom teaches vitamin D3 to be formulated in a corn oil dispersion, with every cubic centimeter (cc) containing about 50,000 to 200,000 IUs of vitamin D3 (col. 5, lines 58-67). The treatment regime of the patients as disclosed in Ex. 1 discloses that 6 cc. of vitamin D3 were administered (Ex. 1, col. 9, line 65-col. 10, line 50). A total of 6 cc. of vitamin D3, with about every cc. containing from 50,000-200,000 IU of vitamin D3 would correspond to a range of 300,000-800,000 IU of vitamin D3 having been topically administered to the patients about to receive radiation therapy. As such, it would have been prima facie obvious to have topically administered 300,000-800,000 IU of vitamin D3 to treat or prevent skin injury in patients who have been or are going to receive radiation therapy, in view of the teachings of Rosenbloom, and have had a reasonable expectation of success. 

Claims 1-4, 6, 8, 10, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, USP 3655881 (patented 4/11/1972), as evidenced by Moore et. al., J. Amer. Diet. Assoc., vol. 104, pp. 980-983, publ. 2004.
The claims are drawn to a method of treating or preventing skin damage in a subject in need thereof comprising administering to the subject a therapeutically effective amount of the elected autophagy activator, vitamin D (vitamin D2 or vitamin D3, as discussed previously), wherein the skin damage is caused by a heat burn.
Jackson teaches a method of treating thermal burns of the skin of mammals by inducing calciphylaxis (Title; col. 1, lines 24-27). Jackson teaches calciphylaxis as a hypersensitivity reaction resulting from the administration of, or endogenous production of a sensitizing calcifier in combination with a challenger, with vitamin D compounds taught as sensitizing calcifiers (col. 1, lines 28-33). Treatment of thermal burns of the skin ranging from mild to extensive necrosis is taught; treatment of humans is taught (col. 1, lines 50-70). Jackson teaches the method to be useful for treating animals with third degree burns, allowing for full recovery without the development of scar tissue (col. 1, lines 50-60). Vitamins D2 and D3 are included as sensitizing calcifiers (col. 2, lines 46-50). Particularly, Jackson teaches treating a thermal burn in the skin of a mammal comprising orally administering a sensitizing calcifier, including vitamin D2 or D3 at a dose of 3-10 mg/kg, within 24 hours of the occurrence of the burn (col. 4, claim 1). Jackson teaches the compounds to be dispersed in a suitable carrier, e.g., as part of a pharmaceutical composition (col. 2, lines 46-59). Treatment of thermal burns caused by hot objects is exemplified (Ex. 1, col. 2, line 68-col. 3, line 24). Administration of 2.5 mg of a sensitizing calcifier (DHT) to mouse models of thermal burns is exemplified (5 mL of 0.5 mg/mL composition; Ex. 3, col. 3, line 45-col. 4, line 12). 40 international units or IU is equivalent to 1 µg of vitamin D compound, as exemplified by Moore (p. 980, right col., 1st full para). Therefore, a dose of 2.5 mg. of sensitizing calcifier, e.g., vitamin D2 or D3 is equivalent to 100,000 IU (2.5 mg=2500 µg; 2500 µg *40=100,000 IU). As Jackson teaches the method to allow for full recovery of a thermal burn without the development of scar tissue, one of ordinary skill in the art would have readily envisaged treating skin damage caused by thermal burns, e.g., burn damaged skin, or preventing skin damage, e.g., scar tissue, by administering a therapeutically effective amount of vitamin D2 or D3 to a mammal or human subject in need thereof. Regarding the limitation of “autophagy activator” as recited by the instant claims, this is a property of the compound, vitamin D, and thus is inseparable from the compound itself. See MPEP 2112.01: "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. 

Claims 1-2, 6, 8, 10, 13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rueckheim, DE 2249414 A1, publ. 4/25/1974. Rueckheim was published in German; for convenience, an English translation will be referred to.
The claims are drawn to a method of treating skin damage in a subject in need thereof comprising administering to the subject a therapeutically effective amount of the elected autophagy activator, vitamin D (vitamin D2 or vitamin D3, as discussed previously), wherein the skin damage is caused by a chemical burn.
Rueckheim teaches an ointment for burns comprising vitamin D3, calcium phosphate, zinc oxide, olive oil, and Balsam of Peru (Abstract; para [0001], [0004]). Rueckheim teaches the ointment should be used immediately after a burn to prevent blistering, e.g., applying to burned skin (para [0003]). Rueckheim teaches the ointment can be used for treating burns of any kind, including chemical burns (para [0010]). Rueckheim teaches when used immediately after scalds or burns, blistering is avoided and a cooling, anti-inflammatory and healing effect is provided (para [0011]). Although not explicitly stated, it is well-known in the art that human patients comprise the population needing treatment for burns, therefore, it would have been prima facie obvious to one of ordinary skill in the art to have topically applied the vitamin D3 ointment to a human subject in need of treatment for a chemical burn. Thus, it would have been prima facie obvious to one of ordinary skill in the art to have treated or prevented skin damage caused by chemical burn to the skin comprising topically administering the vitamin D3 ointment taught by Rueckheim, and have had a reasonable expectation of success. Regarding the limitation of “autophagy activator” as recited by the instant claims, this is a property of the compound, vitamin D, and thus is inseparable from the compound itself. See MPEP 2112.01: "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. 


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rueckheim, DE 2249414 A1, publ. 4/25/1974 as applied to claims 1-2, 6, 8, 10, 13, and 15-17 above, and further in view of Kopreski, USP 7588548 B2 (patented 9/15/2009).
The claim is drawn to a method of treating skin damage in a subject in need thereof comprising administering to the subject a therapeutically effective amount of the elected autophagy activator, vitamin D (vitamin D2 or vitamin D3, as discussed previously), wherein the skin damage is caused by a chemical burn due to a vesicant.
Rueckheim teaches as discussed previously, however, treatment of a chemical burn due to a vesicant is not explicitly taught.
Kopreski teaches treatment of burns to the skin, including chemical burns (Abstract). Kopreski teaches chemical burn injuries can be caused by exposure of the skin to vesicants, such as sulfur mustard (col. 1, lines 55-60; col. 9, lines 7-10). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have applied the method of treating or preventing skin damage in a subject comprising topically applying the vitamin D3 ointment taught by Rueckheim to a subject who has suffered a chemical burn caused by a vesicant, in view of Rueckheim and Kopreski. Rueckheim teaches topically applying a vitamin D3 ointment to treat burns of the skin, including chemical burns, while Kopreski teaches chemical burns can be caused by vesicants such as sulfur mustard. As such, it would have been prima facie obvious to one of ordinary skill in the art to have applied the method taught by Rueckheim to a subject to treat or prevent skin damage caused by exposure to a vesicant, and have had a reasonable expectation of success. 

Information Disclosure Statement
The IDS filed on 7/1/20 has been considered. 


Conclusion
Claims 1-6 and 8-17 are rejected. Claims 18-19 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627